IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE

              STATE OF TENNESSEE v. BOBBY DALE PARRIS

                          Criminal Court for Bradley County
                                    No. M-04-844


                No. E2009-01992-CCA-R3-CD - Filed October 8, 2010


                                         ORDER

       This Court's opinion, filed on September 23, 2010, is hereby withdrawn and
substituted with the corrected opinion and judgment being filed contemporaneously with this
order.

       SO ORDERED.


                                                 PER CURIAM

                                                 J. C. M CL IN, J UDGE
                                                 J OSEPH M. T IPTON, P RESIDING J UDGE
                                                 J AMES C URWOOD W ITT, JUDGE